Citation Nr: 1137503	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs James A. Haley Veterans' Hospital
In Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical services provided by St. Joseph's Hospital from March 12, 2009 to March 15, 2009, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Bill Act).


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to December 1969.  He served in combat in Vietnam and earned the Combat Action Ribbon.

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida, that denied entitlement to payment or reimbursement for unauthorized medical services provided by St. Joseph's Hospital from March 12, 2009 to March 15, 2009, pursuant to the Millennium Bill Act.

In March 2011, the Veteran and his spouse testified at a Board hearing held before the undersigned at the St. Petersburg, Florida, Regional Office (RO).  

The issue of service connection for a heart disability as due to exposure to herbicides been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was treated at South Baptist Hospital on March 12, 2009.  He was transported via helicopter shortly thereafter to St. Joseph's Hospital as he was having a myocardial infarction.  

A VA physician indicated in May 2009 that there were no VA records indicating that an attempt was made to contact the James A. Haley Veterans' Hospital for transfer, which is the same distance via helicopter as St. Joseph's Hospital.  The physician stated that the heliport was open at the James A. Haley Veterans' Hospital that day.  Conversely, the Veteran and his wife indicated that VA was not only contacted, but that an approval was granted for the Veteran's transfer to St. Joseph's Hospital.  They submitted a form from St. Joseph's Hospital, which reflected that this facility was awaiting an inpatient emergency admission authorization.  A fax sheet indicated that the James A. Haley Veterans' Hospital was the Veteran's insurance.  In addition, the following is handwritten on the fax sheet: NSC No Ins Mill Bill Elig."  This notation was signed by "Kyl."  The Veteran and his wife stated that Kyl was the VA person who approved the transfer.  They claimed that VA had no available beds at that time.  They also assert that the proper information regarding the Veteran may not have been of record since he was listed under two different Social Security numbers.  

The Board notes that this evidence was not of record when the VA physician reviewed the claim.  Clarification should be sought from this physician, or, if unavailable, from another VA physician to determine the meaning of this fax and the coversheet and to determine if is signifies that authorization was given by VA for the Veteran to be treated by St. Joseph's Hospital.  

Accordingly, the case is REMANDED for the following action:

1. Clarification should be sought from the VA physician who provided the May 2009 opinion, or, if unavailable, from another VA physician, or from any other appropriate source, to determine the meaning of the fax and the coversheet provided by the Veteran at his Travel Board hearing in March 2001.  It should be determined whether the fax signifies that authorization was given by VA for the Veteran to be treated at St. Joseph's Hospital.  Any significance of the erroneous use of two Social Security Administration numbers should also be addressed.

2.  Then, the Veteran's claim should be readjudicated in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

